EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Shay on July 21, 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
“cooling outlet” in line 6 is changed to “the cooling outlet”
Claim 2 is amended as follows:
“at least one of the first contact surface, second contact surface, and side contact surfaces” in lines 1-2 is changed to “at least one of the first contact surface, the second contact surface, and the pair of side contact surfaces”
Claim 10 is amended as follows:
“at least one of the first contact surface, second contact surface, and side contact surfaces” in lines 2-3 is changed to “at least one of the first contact surface, the second contact surface, and the pair of side contact surfaces”
Claim 11 is amended as follows:
“cooling outlet” in line 3 is changed to “the cooling outlet”
Claim 12 is amended as follows:
“a distal end of the contact surface of the body” in line 4 is changed to “a distal end of the first contact surface or the second contact surface of the body”
“a proximal end of the contact surface of the body” in line 5 is changed to “a proximal end of the first contact surface or the second contact surface of the body”
Claim 13 is amended as follows:
“the side contact surfaces” in line 2 is changed to “the pair of side contact surfaces”
Claim 17 is amended as follows:
“a tongue” in line 4 is changed to “the tongue”
Claim 29 is amended as follows:
“The method of claim 17” in line 1 is changed to “The method of claim 17,”
“the channels” in line 3 is changed to “the one or more channels”
Claim 30 is amended as follows:
“The method of claim 29” in line 1 is changed to “The method of claim 29,”
“the side walls” in line 3 is changed to “the pair of side walls”
Claim 31 is amended as follows:
“The method of claim 29” in line 1 is changed to “The method of claim 29,”
“the channels” in line 1 is changed to “the one or more channels”
Claim 32 is amended as follows:
“The method of claim 17” in line 1 is changed to “The method of claim 17,”
Claim 33 is amended as follows:
“The method of claim 17” in line 1 is changed to “The method of claim 17,”
Claim 34 is amended as follows:
“The method of claim 17” in line 1 is changed to “The method of claim 17,”


Reasons for Allowance
Claims 1-20 and 29-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Gonzales et al., (US 20120197361; hereinafter Gonzales) and Shanthi (US 20110155143) were found to be pertinent to the claimed invention. In view of the Patent Board decision filed March 30, 2022 and Appellant’s arguments to the Examiner’s Answer to Appeal Brief filed July 13, 2021, it is Examiner’s position that Gonzales and Shanthi fail to disclose, teach, or suggest the claimed invention. Appellant presented the argument that Gonzales fails to disclose first and second contact surfaces configured to contact a dorsal surface and a base of the tongue, respectively. Appellant also presented the argument that the differences between claims 1/17 and Gonzales would not have been obvious to a skilled artisan in view of Shantha since adding side walls to the Gonzales device would not provide contact with the dorsal and lateral surfaces of the tongue in a manner so as to constrict the tongue during use. These arguments were found to be persuasive and the rejections of independent claims 1 and 17 are hereby withdrawn and claims 1 and 17 are allowed. Claims 2-16, 18-20, and 29-34 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794